Citation Nr: 0842318	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin fungus, to 
include as a result of in-service exposure to herbicides.

3.  Entitlement to service connection for a lower back 
condition.

4.  Entitlement to service connection for traumatic 
arthritis. 

5.  Entitlement to service connection for an upper back 
condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1969 to 
March 1972.  The veteran also served in the United States 
Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision, which 
denied claims for service connection for PTSD, a skin fungus 
as a result of exposure to herbicides, a lower back injury, 
an upper back injury, and traumatic arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case was certified for appeal to the Board in May 2008.  
At that time, the RO certified the issues on appeal as 
entitlement to service connection for PTSD, skin fungus, a 
low back injury, and traumatic arthritis.  

With regards to the veteran's claim for service connection 
for an upper back condition, the Board notes that this claim 
was denied in the August 2006 rating decision.  In his 
October 2006 NOD, the veteran indicated that he disagreed 
with the RO's decision with regards to his upper back claim.  
The veteran should have been afforded a statement of the case 
(SOC) addressing this claim.  Such an SOC was never issued.  
The claim must now be remanded to allow the RO to provide the 
veteran with an appropriate SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

At the time of certification, the veteran was represented by 
Texas Veterans Commission.  However, the claims folder 
currently does not contain a VA Form 646, Statement of 
Accredited Representative in Appealed Case, from the Texas 
Veterans Commission.  As such, the veteran's representative 
has not had an opportunity to review the case or provide 
argument on his behalf.  See 38 C.F.R. § 20.600 (2008) 
(providing that a claimant must be accorded full right to 
representation in all stages of an appeal).  

Therefore, the Board finds that a remand of the remaining 
issues is necessary to ensure that the veteran receives the 
benefit of proper representation, and that his current 
representative is accorded the opportunity to submit a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, or other argument in support of the veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a SOC as to 
the issue of entitlement to service 
connection for an upper back condition.  
The veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2008).  
If a timely substantive appeal is not 
filed, the claim should not be certified to 
the Board.

2.  The veteran's current representative 
should be provided an opportunity to 
submit a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, or its equivalent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


